NO.     PD-1272-15



PAUL    ANTWANN     HARLAN,
       TDCJ# 1969190                       §
          Petitioner,                      §                  IN   THE

                                           §     COURT   OF   CRIMINAL      APPEALS
                                           §
THE    STATE   OF    TEXAS,                §             AUSTIN,    TEXAS




        MOTION AND AFFIDAVIT FOR A FREE REPORTER'S KrTjBgWED §N
                     AND CLERK'S RECORD FOR AN APPEAL™RT OF CRI^NAL APPEALS
                                                                          DEC 112015

TO THE HONORABLE JUDGES OF SAID COURT:                              Abel AcOSta, Clerk
       COMES NOW, Paul Antwann Harlan, "Defendant," pro se, and respectfully moves
this Court to order the preparation of a free Reporter's Record and Clerk's Record
for his appeal, pursuant to Rule 20.2 of the Texas Rules of £—-"-*•- w -^-^—-
                                                                                 LAPPEALS
and for good cause shows this Honorable Court the following:
                                                                         DEC 112S;5
                                           I.
                                       BACKGROUND:                  Abel Acosta, Clerk

       Paul Antwann Harlan was convicted of Aggravated Robbery on November 20, 2014
and was sentenced to 50 years in the Texas Department of Criminal Justice. Paul
Antwann Harlan is presently confined at the French M. Robertson Unit, 12071 F.M.
3522, Abilene, Texas    79601.

                                           II.

                                         FACTS:

        This motion is presented in good faith, so that Paul Antwann Harlan may obt
ain copies of all documents available in the Reporter's and Clerk's Records, to
assist him in the preparation of his appeal. Without these records, Paul Antwann
Harlan will be unable to file a meaningful appeal on Constitutional errors stemming
from the record. Paul Antwann Harlan is unable to pay for or give security for the
Clerk's or Reporter's Record. Paul Antwann Harlan requests that all the records be
provided at no cost to the Defendant, or loaned to the Defendant at the address
listed in Section (I) of this motion, in order that he may file a meaningful appeal.
Maticn foe Free Record - tio. H>i272-i5 - ~" !    ——                          Rige 1
                                        III.
     DESIGNATION OF MATTERS TO BE INCLUDED FROM REPORTER'S RECORD:

       Pursuant to Texas Rules of Appellate Procedure 34.1 and 34.5, Paul Antwann
Harlan requests the following matters to be included in the Clerk's Record:
(1) Complaints; (2) Capias; (3) Affidavit of Indigency; (4) Correspondence and Com
munication between Court and counsel; (5) All motions and pleadings filed by the
State or the Defendant, and not otherwise required to be included under Rule 34.5
(a), Texas Rules of Appellate Procedure; (6) All orders issued by the Court and not
otherwise required to be included under Rule 34.5(a), Texas Rules of Appellate Pro
cedure; (7) All verdict forms submitted to the judge; (8) Sentence; (9) Commitment;
(10) Ruling of the Court on all written bills of exception; (11) All exhibits admi
tted into evidence; (12) All defense exhibits offered into evidence, but not recei
ved in evidence; (13) Those items identified in Rule 34.5(a)(1) through (11), Texas
Rules of Appellate Procedure; and all other matters required by the Texas Rules of
Appellate Procedure, Texas Code of Criminal Procedure, and any other law.

                                        IV.

                  MATTERS TO BE INCLUDED IN CLERK'S RECORD:

       Pursuant to Texas Rules of Appellate Procedure 34.1, Paul Antwann Harlan
requests that the Court Reporter or reporters who made the record in this cause
prepare a Reporter's Record, and that the testimony include in the Reporter's Reco
rd be in question and answer form, the following matters are to be included in the
Reporter's Record:
(1) Testimony of all witnesses heard, including questions and objections of counsel
and the rulings arid remarks of the Court thereon; (2) Arguments and opening and
closing statements of counsel, including objections of counsel and the rulings and
remarks of the Court thereon; (3) All matters heard, including pre-trial, trial and
post-trial hearings, charge conferences and bench conferences, objections, rulings,
and remarks of the Court thereon; (4) All bills of exception and testimony thereon,
including objections of counsel, and the rulings and remarks of the Court thereon;
(5) Testimony taken during sentencing proceedings, including arguments and objecti
ons of counsel, and the rulings and remarks of the Court thereon; (6) Testimony
taken during Motion For New Trial proceedings, including arguments and objections
of counsel, and the rulings and remarks of the Court thereon; (7) All exhibits off
ered or introduced into evidence; and (*) Police Reports.



Msticn For FreeReooal -tb, HM272-15 -                  :    ~"""              "T^p"
                                         V.

                                    ARGUMENT:

       Pursuant to Texas Rule of Appellate Procedure 20.2, within the time for per
fecting the appeal, an appellant who is unable to pay for the appellate record may,
by motion and affidavit, ask the trial court to have the appellate record furnished
without charge. If after hearing the motion, the Court finds that the appellant
cannot pay or give security for the appellate record, the Court must order the Rep
orter to transcribe the proceedings. When the Court certifies that the appellate
record has been furnished to the appellant, the reporter must be paid from the gen
eral fund of the county in which the offense was committed, in the amount set by
the trial court.

       Paul Antwann Harlan makes the Court aware that his transcripts are required
to file his Habeas Corpus Appeal and all federal and Supreme Court appeals. In
Blackshear, the appeals court reasonaed that, "The State must, as a matter of equal
protection, provide indigent prisoners with the basic tools of an adequate defense
on appeal, when those tools are available for a price to other prisoners. Among
these basic tools is a transcript of prior proceedings, when needed for an effecti
ve defense or appeal. In determining whether a defendant needs a transcript ... two
factors [are taken] into account: (1) The value of the transcript to an effective
defense; and (2) the availability of alternative devices that would fulfill the
same functions as a transcript." Blackshear v. State, 342 S.W.3d 777, 781 (Tex.App.
2011); 385 S.W.3d 589 (Tex.Grim.App. 2012).
       In making its determination of indigency, the Court should try to set rigid
standards. The trial court must determine appellant's financial status at the time
of appeal, cot at the time of trial. Unless legally bound to pay, outside sources,
such as parents or relatives, may not be considered by the trial court in the dete
rmination of indigency. An appellant may not be deprived of a free record simply
because the appellant was represented by retained counsel at trial. Ramadan v.
State, 89 S.W.3d 744, 746 (Tex.App. - 1.1st Dist. j Houston 2002); See also Tuck v.
State, 215 S.W.3d 411, 416 (Tex.Crim.App. 2007)(Holding that, "the reasonableness
of a defendant's expenses and financial obligations must be viewed in light of the
totality of his financial situation and not in isolation. The fact that a defendan
t's income is less than his expenses does not create an automatic presumption that
his expenses are unreasonable ... A court cannot presume unreasonableness; some
aspect of the record must support such a determination.").

MadaiibrPreetacd-Nc). BM272-J5 -                                         "~~   I5i~3
                                                VI.

                                          - PRAYER: -

       WHEREFORE, PREMISES CONSIDERED, Paul Antwann Harlan prays that:
(1) This Court GRANT this Motion And Affidavit For A Free Reporter's Record And
Clerk's Record For An Appeal -or- in the alternative, (2) The COurt allows Paul
Antwann Harlan to view the records through the unit law library, located at the
address in Section (I) and return said record after completion of appeal; (3) In
the event that the Court requires a hearing to re-determine Defendant's inability
to pay the cost of the appeal, Paul Antwann Harlan requests an evidentiary hearing
at which time proof of inability to pay or give security for these records can be
offered.


        I, Paul Antwann Harlan, TDCJ # 1969190, being presently incarcerated at the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones Coun
ty, Texas; do hereby verify and declare under penalty of perjury that the foregoing
statements are both true and correct, as well as offered in good faith.
       LTex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C. § 1746]
           (A signed/dated copy of this MDUCN shall have the sane validity as its original)
       SIGNED AND EXECUTED on this the U^ day of November, 2015.
                                                            RESPECTFULLY SUBMITTED,

                                                 /«/ hULCUtLnr^^!Kh&r^—sr
                                                                     Defendant, Pro Se
                                                         Paul Antwann Harlan # 1969190
                                                           French M. Robertson Unit
                                                               12071 F.M. 3522
                                                                Abilene, Texas 79601
                                                                   (325) 548-9035

                               CERTIFICATE        OF     SERVICE:

       The above signer hereby certifies that a true and correct copy of the foreg
oing MOTION AND AFFIDAVIT FOR A FREE REPORTER'S RECORD AND CLERK'S RECORD FOR AN
APPEAL has been forwarded via 1st Class U.S. Mail. Postage Pre-Paid, to the attorn
ey of Respondent: G. Brian Garrison at 133N. Riverfront Blvd.; LB 19, Dallas, TX
75207 on this the M^ day of November, 2015.                ""               ^ -.' A ._ . „     ,     k
 . .                                                                        roukJi- CU0^~w-trcudU    . i9bc1t12?2-i5          ~~               ""      '             :        RgT
                                      NO.    PD-1272-15


PAUL    ANTWANN HARLAN                           §
        TDCJ # 1969190                           §                        IN    THE
           Petitioner,                           $
V.                                               §    COURT      OF       CRIMINAL      APPEALS
THE STA^|as^enJEXAS                              |               AUSTIN, TEXAS
                     AFFIDAVIT       OF     INABILITY      TO     PAY          COST
(The following declaration is made pursuant to the Texas Rules of Civil Procedure
 and Title 6, Chapter 132 of the Civil Practices and Remedies Code.)
       NOW RESPECTFULLY COMES, Paul Antwann Harlan, TDCJ # 1969190, and declares
that I am unable to pay any court costs ifi this APPEAL and REQUEST FOR RECORD, and
request leave of Court to proceed in forma pauperis, and would further show this
Honorable Court the following:
1) I am presently incarcerated at the French M. Robertson Unit of the TDCJ-CID
   System, where I am not permitted to earn nor handle money;
2) I have no source of income or spousal income at this time;
3) I currently have approximately $7fit) credited to me in the Inmate Trust Fund;
4) During my incarceration in the TDCJ-CID System, I have received approximately
   $ 3(9 per month as gifts from relatives and friends;
5) I neither own nor have an interest in any realty, stocks, or bank accounts and I
     receive no interest or dividend income from any other source;
6) I have -0- dependants;
7) I have total debts of approximately $iD,ooo            +;
8) I owe $ jo m[) as restitution; and
9) My monthly expenses are approximately $ 2X>             +.
         I, Paul4 Antwann Harlan, TDCJ # 1969190, being presently incarcerated at the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones Coun
ty, Texas; do hereby verify and declare under penalty of perjury that the foregoing
AFFIDAVIT is both true and correct, as well as offered in good faith.
        LTex.Civ.Prac.& Rem.Gode § 132.001-003 et seq./Title 28 U.S.C § 1746]
         (A signed/dated copy of this AFFIDAVIT shall have the sane validity as its original)
        SIGNED AND EXECUTED on this the M"1"^ ddy of November, 2015.
                                                               RESPECTFULLY       SUBMITTED,

                                                 /S/ \c11J. Qrik~uK^J\cx lL—
                                                                  Defendant, Pro Se
                                                         Paul Antwann Harlan # 1969190
                                                           French M. Robertson Unit
                                                               12071 F.M. 3522
                                                                Abilene, Texas        79601

Marion For Free Record - No. HKL272-15 -                              :                         P^~3
r
                                            NO.   PD-1272-15



    PAUL     ANTWANN       HARLAN,
            TDCJ # 1969190
                 Petitioner,                        §                ,    IN    THE
                                                    §
    V.                                              §      COURT     OF     CRIMINAL      APPEALS

    THE    STATE      OF    TEXAS                   §                AUSTIN,      TEXAS
                 Respondent.                        §




                                                  ORDER:


            CAME ON FOR HEARING on this the                day of                               .» 2015,
    Defendant's MOTION AND AFFIDAVIT FOR A FREE REPORTER'S RECORD AND CLERK'S RECORD
    FOR AN APPEAL, and it is hereby ORDERED of this Court that the Defendant's Motion
    is hereby:



                                          GRANTED    /     DENIED



                        Signed on this the          day of                            , 2015.




                                                                    JUDGE      PRESIDING




    MatLon For Free Record - No. ED-1272-15 -                                                      Page 6
CSINIB02/CINIB02          TEXAS DEPARTMENT OF CRIMINAL JUSTICE                   12/03/15
R351/RBA2431                    IN-FORMA-PAUPERIS DATA                          13:17s14
TDCJ#: 01969190 SID#:       0533B974 LOCATION:    ROBERTSON            INDIGENT DTE:     09/25/15
NAME: HARLAN,PAUL ANTWANN                       BEGINNING PERIOD: 06/01/15
PREVIOUS TDCJ NUMBERS:       00932412
CURRENT BAL:              2.90 TOT HOLD AMT:             0.00 3MTH TOT DEP:                     0.00
6MTH DEP:                 30.00 6MTH AVG BALs            11.89 6MTH AVG DEP:                    5. ©0
MONTH HIGHEST BALANCE TOTAL DEPOSITS             MONTH HIGHEST BALANCE TOTAL DEPOSITS
11/15          2.90               0.00           08/15         25.56                0.00
10/15          2.90              0.00            07/15        30.00               30.00
09/15       25.56                 0.00           06/15          0.03                0.00
PROCESS DATE      HOLD AMOUNT       HOLD DESCRIPTION

                                                                   •——•—•»>—»——


                                                                                    ROBERT BAKER
                                                                               Notary Public, State ofTexas
                                                                              My Commission Exp 07-09-18
STATE OF IE£f5    COUNT
ON THIS TH^^£ DAY OF j\gjfrffr3C